Title: To James Madison from Carlos Martínez de Yrujo, 10 March 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


10 March 1803, Washington. When JM informed him last November that the port of New Orleans had been closed and no equivalent deposit for U.S. merchandise had been assigned—as the treaty between Charles IV and the U.S. stipulates—he declared his belief that the measure flowed solely from the mistaken zeal of the intendant without the approbation or knowledge of the Spanish court. He now declares most positively that Morales’s proclamation was a personal decision made without royal sanction or knowledge. If the proclamation had appeared in the U.S. in its entirety, no doubt would have existed about this. Encloses an entire and correct copy of the proclamation [not found], in which JM will see by the expressions Yrujo has underlined that the arrangement is absolutely personal and originated in powers Morales supposed he possessed. This assertion is not founded merely on inference; Morales declared it in the most direct terms in a 15 Jan. 1803 letter just received by Yrujo, and Salcedo solemnly confirmed it in another letter of the same date. Neither one disputes the right of citizens of the western states to a place of deposit on the Spanish banks of the Mississippi, but Morales thinks it incumbent on him to suspend the deposit as the three-year term allowed by treaty has expired and much prejudice to the royal interests has been experienced from the deposit in the city. Morales did not venture to assign an equivalent location, because he believed such an act exceeded his authority. Yrujo judges Salcedo’s view of the subject to be more correct and more favorable to the U.S. Since the suspension of the deposit is not a royal act and no one disputes the right of American citizens to the deposit, Yrujo will take it upon himself to give such orders as will allow Americans to secure complete enjoyment of the rights given them by article 22 of the treaty as soon as the dispatches he is forwarding under today’s date arrive at New Orleans.
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). 2 pp.; in Spanish. In a clerk’s hand, except for Yrujo’s complimentary close and signature. Translation printed in National Intelligencer, 14 Mar. 1803.



   
   The American deposit apparently was used to avoid the payment of duties on goods exported and imported at New Orleans and to facilitate the removal of specie from the colony, which was forbidden by Spanish law. In July 1801 Ramón López y Angulo, then intendant at New Orleans, had written to Soler complaining that Americans were using the deposit to smuggle gold and silver through New Orleans without paying the required duty. It was in response to this situation that Cevallos ordered the deposit closed (Whitaker, Mississippi Question, pp. 134, 190, 297).



   
   In his 11 Mar. 1803 letter to Morales, Yrujo wrote that the U.S. government was doing its utmost to prevent Americans from attacking Spanish territory in response to the illegal closure of the deposit and ordered Morales to reopen the deposit or designate another location for it immediately, lest he be responsible for the loss of the Floridas and Louisiana. In his letter to Salcedo of the same date, Yrujo told the governor that Morales must revoke his decree if the territory was to be preserved (ibid., p. 197; León Tello, Documentos relativos a la independencia de Norteamérica, 4:47).


